Name: 1999/407/EC: Council Decision of 14 June 1999 appointing two members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1999-06-22

 Avis juridique important|31999D04071999/407/EC: Council Decision of 14 June 1999 appointing two members of the Committee of the Regions Official Journal L 155 , 22/06/1999 P. 0040 - 0040COUNCIL DECISIONof 14 June 1999appointing two members of the Committee of the Regions(1999/407/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to Council Decision 98/110/EC of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as member and a seat as alternate member of the Committee have become vacant following the resignation of Mr A. Peper, member, and Ms A. E. Verstand-Bogaert, alternate member, notified to the Council on 10 September 1998;Having regard to the proposal from the Netherlands Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr I. W. Opstelten and Ms M. J. Haveman are hereby appointed member and alternate member respectively of the Committee of the Regions to replace Mr A. Peper and Ms A. E. Verstand-Bogaert for the remainder of their term of office, that is until 25 January 2002.Done at Luxembourg, 14 June 1999.For the CouncilThe PresidentK.-H. FUNKE(1) OJ L 28, 4.2.1998, p. 19.